DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse for claims 1-10 in the reply filed on 09/20/2022. Claims 1-10 are hereby being examined in this action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features below must be shown or the feature(s) canceled from the claim(s). 
Claim 8, line 1-2, “wherein the positioning seat and a tube wall of the first tube have pin holes correspondingly disposed thereon.” The drawings do not depict the first tube wall having pin holes for receiving fixing pins of a U-Shaped clamping band. 

 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-10 are objected to because of the following informalities: 
Claim 1, line 3, reads “a second tube, sleeved outside the first tube”. For clarity the examiner suggests claim 1 reading “a second tube; wherein the second tube is sleeved outside the first tube.” Claims 2-10 are also objected to by virtue of dependence on claim 1.
Claim 1, line 10, “in the first rube”, should read “in the first tube.”

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 Positioning mechanism in claims 1 and 4.
Limiting structure in claims 1 and 2.
Control member in claims 1 and 4.
Positioning unit in claims 1 and 7.
Abutment unit in claims 1 and 3-4.
Linkage unit in claim 4.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, lines 1-2, claims the limitation “ A steering device, comprising a handle and a telescopic rod according to claim 1 connected to the handle.” In view of the present disclosure, it is unclear to the examiner how a component (the steering device) comprising a handle and a telescopic rod is connected to a handle. For examination purposes, the limitation for a steering device will be interpreted as: “The telescopic rod according to claim 1, comprising a steering device, wherein the steering device comprises a handle mounted on the first tube of the telescopic rod.” Claim 10 is also rejected by virtue of dependence on claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (CN 109043772A), with an English translation provided herein.
	Regarding Claim 1, A telescopic rod (2), comprising:
A hollow first tube (23); a second tube (24), sleeved outside the first tube (23) and being slidable (wherein the second tube 24 receives the first tube 23) relatively to the first tube (23). (Figs. 3, 6; Para. 51)
A positioning mechanism (25), configured to lock and unlock (through use of locking mechanism 221) the first tube (23) in position relative to the second tube (24). (Figs. 6-8; Para. 47)
A control member (221), configured to control the positioning mechanism (25) to lock and unlock (through use of locking mechanism 221) in position. (Figs. 3, 10; Paras. 51, 68)
Wherein, the positioning mechanism (25) comprises a pushrod (222) connected to the control member (221) and movable in the first tube (23), an abutment unit (45) provided at a bottom end of the pushrod (222), and a positioning unit (43) adapted for being abutted by the abutment unit (45) for locking and unlocking (through use of locking mechanism 221) in position. (Figs. 6-10; Paras. 47, 49, 51) 
The first tube (23) has a limiting structure (234) provided therein, for limiting a space (231) for movement of the abutment unit (45). (Figs. 9-10; Paras. 49-50, 57)

	Regarding Claim 5, Wu further teaches wherein the telescopic rod (21) comprises a conductive wire (26) passing through the first tube (23) and the second tube (24). (Figs. 6-8; Para. 55)

	Regarding Claim 6, Wu further teaches wherein the conductive wire (26) extends (through space 232) outside the space for movement (232) in the first tube (23). (Figs. 6-8; Para. 55)

	Regarding Claim 9, Wu further teaches a steering device, wherein the steering device (3) comprises a handle (22) mounted on the first tube (23) of the telescopic rod (21). (Figs 3-5; Para. 45)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 109043772A), and further in view of design choice.

	Regarding Claim 2, Wu, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the limiting structure is a guide convex rib provided on an inner wall of the first tube and extending along a longitudinal direction of the first tube.
	Wu further teaches wherein the limiting structure (234) is a guide rib (as a partitioning wall extending across tube 23) provided on an inner wall of the first tube (23) and extending along a longitudinal direction (wherein 234 extends across first tube 23) of the first tube (23). (Figs. 7-8; Para. 57)
	Wu does not teach the guide rib being convex.
	By virtue of design choice, it would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the guide of the telescopic rod as taught by Wu, and provide for the guide rib having a convex geometry. One could be motivated to provide for a guide constructed with a convex geometry in order to accommodate corresponding chosen design characteristics of the telescopic rod. For example, if the telescopic rod is constructed in an elliptical, circular, or polygonal shape.

	Regarding Claim 3, Wu, modified above, teaches all of the elements of the invention described in claim 2 above except; wherein two guide convex ribs are provided, with the space for movement of the abutment unit formed between the two guide convex ribs.
	Wu further teaches wherein the limiting structure (234) is a guide rib (as a partitioning wall extending across tube 23) provided on an inner wall of the first tube (23) and extending along a longitudinal direction (wherein 234 extends across first tube 23) of the first tube (23). (Figs. 7-8; Para. 57)
	Wu does not teach two guide convex ribs.
	By virtue of design choice, it would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the guide of the telescopic rod as taught by Wu, and provide for a plurality of cooperating guide ribs having a convex geometry. One could be motivated to provide for two guide ribs constructed with a convex geometry in order to accommodate corresponding chosen design characteristics of the telescopic rod and provide an optimal structure for delimiting the movement direction of the pushrod and abutment unit. For example, if the telescopic rod is constructed in an elliptical, circular, or polygonal shape. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 109043772A), further in view of design choice, as applied to claim 3 above, and further in view of Lu (US 5584097 A).

	Regarding Claim 4, Wu, modified above, teaches all of the elements of the invention described in claim 2 above except; wherein the positioning mechanism also comprises a linkage unit mounted on a top end of the pushrod and connected to the control -2-Application No. 16/829,096 member, and both the linkage unit and the abutment unit are movable in the space for movement along the guide convex rib.
	Wherein Wu further teaches wherein the positioning mechanism (45) also comprises a linkage unit (the “compression spring (not shown)” as taught by Wu in Para. 51) mounted on a top end of the pushrod (222) and connected to the control -2-Application No. 16/829,096member (221), and the abutment unit (45) are movable in the space for movement (231) along the guide rib (234). (Figs. 6-8); 
	Wu does not teach the guide rib being convex, or the both the linkage unit and the abutment unit being movable within the movable space along the guide rib.
	With regards to the linkage unit, Lu further teaches both a linkage unit (22) and an abutment unit (52) being movable within the movable space (wherein Lu teaches the extension tube 30 is a “hollow post”) along a guide rib (34). (Figs. 1-3C; Col. 1, Lines 59-63; Col. 2, Lines 1-8)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the telescopic rod as taught by Wu, and provide for both the linkage mechanism and the abutment mechanism to travel within the same space as taught by Lu. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide both a linkage and abutment unit to travel within the same movable space, in order to prevent any impingement that could arise from the components traveling along non-parallel axes.
	Regarding the guide rib being convex:
	By virtue of design choice, it would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the guide of the telescopic rod as taught by Wu, and provide for the guide rib having a convex geometry. One could be motivated to provide for a guide constructed with a convex geometry in order to accommodate corresponding chosen design characteristics of the telescopic rod. For example, if the telescopic rod is constructed in an elliptical, circular, or polygonal shape.

Claim 10, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 109043772A), as applied to claim 9 above, and further in view of Li et al. (US 20160339984 A1).

	Regarding Claim 10, Wu, modified above, teaches all of the elements of the invention described in claim 9 above except; wherein the handle comprises a tube mounting part, a left grip and a right grip, the control member is an elastic button mounted on the tube mounting part, with a pressing end thereof protruding out of the tube mounting part.
	Wherein Wu teaches a telescopic handle (22) with a steering device and a control device (3) featuring a button (221). (Fig. 3; Paras. 45, 51)
	Li et al. further teaches wherein the handle (600) comprises a tube (601) mounting part (615 in Modified Figure 5 below), a left grip (604) and a right grip (604), the control member (605) is an elastic button (wherein the button 605 may be depressed) mounted on the tube mounting part (615 in Modified Figure 5 below), with a pressing end (605) thereof protruding out of the tube mounting part (615 in Modified Figure 5 below). (Fig. 5; [0092]
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the telescopic rod as taught by Wu, and provide for both the linkage mechanism and the abutment mechanism to travel within the same space as taught by Lu. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to modify the steering device to incorporate left and right handle portions, thus facilitating an easier steering mechanism for the user.




    PNG
    media_image1.png
    560
    394
    media_image1.png
    Greyscale











Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Regarding Claim 7, The prior art of record, in view of the rejection set forth for claim 5, does not teach wherein the first tube is provided with a positioning seat for mounting the positioning unit, and a through-hole for the conductive wire to pass through is provided in the positioning seat. Although Wu teaches a passage for a conductive wire, Wu does not teach a through-hole extending through the positioning seat.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Pickavance (US 20180035771 A1), teaches a telescopic rod with a handle and a control unit.
 Korey et al. (US 20170127783 A1), teaches a telescopic rod with a handle and a control unit.
Getahun (US 9629430 B1), teaches a telescopic rod with a handle and a control unit.
Lewis (US 20150247831 A1), teaches a telescopic rod with a handle and a control unit.
Dourado (US 20150034402 A1), teaches a telescopic rod with a handle and a control unit.
Veal et al. (US 8282113 B2), teaches a telescopic rod with a handle and a control unit.
Melamed (US 10086895 B1), teaches a telescopic rod with a handle and a control unit.
Mathieu et al. (US 20130068579 A1), teaches a telescopic handle with a u-shaped clamp for securing a first tube to a positioning mechanism.
Chen (US 5459908 A), teaches a telescopic handle with a clamp utilizing fixing pins for securement.
Lin (US 20060225981 A1), teaches a telescopic rod with a positioning seat.
Chang (US 6470529 B1), teaches a telescopic rod with a positioning seat and an abutment unit.
Chen (US 7207085 B1), teaches an extendable handle with a  positioning seat.
Kuo (US 6347432 B1), teaches a locking device for a handle assembly.
Kuo (US 6223391 B1), teaches a locking device for a handle assembly.
Horing (US 5704725 A), teaches a telescopic rod with a  positioning seat.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                       

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733